Citation Nr: 1455658	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for aortic regurgitation with left ventricular hypertrophy.

2.  Entitlement to an earlier effective date for the award of service connection for aortic regurgitation.  

3.   Entitlement to an earlier effective date for the award of service connection for kidney stones.


ATTORNEY FOR THE BOARD

S. Layton, Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

During the course of the appeal, by rating decision in March 2014, the RO granted a 30 percent disability rating, effective from the date of the grant of service connection.  However, inasmuch as a higher rating is available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for episodes of constipation and diarrhea have been raised by the record in the October 2008 Notice of Disagreement and August 2009 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue(s) of earlier effective dates for the award of service connection for aortic regurgitation and kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of appeal, the Veteran had METS on testing better than 5 METS, there was no evidence of congestive heart failure, and there was no left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent throughout the period of appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.104, DC 7000 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the Veteran was provided VA examinations in November 2007 and May 2012.  The examiners considered the Veteran's statements, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Additionally, in light of VA treatment records that have been obtained and associated with the Virtual VA folder, and the May 2012 VA examination report, the Board further finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Here, the Veteran's aortic regurgitation with left ventricular hypertrophy is rated under Diagnostic Code 7000 (valvular heart disease).  Under Diagnostic Code 7000:

A 30 percent evaluation is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 

a 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; and 

a 100 percent evaluation is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, Diagnostic Code 7000.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. Note (2).

	B.  Analysis

On VA examination in November 2007, the Veteran reported that he ran three to four times per week for exercise.  The examiner felt that in general, the Veteran was able to sustain heavy physical activity without experiencing immediate distress.  No thrills, gallops, or murmurs were noted.  The examiner indicated that the Veteran's heart presented a regular rhythm, and S1-S2 were present.  

A private treatment record from December 2008 contains the Veteran's complaints of fatigue.  The examiner found no cyanosis, clubbing, or edema.  In January 2009, the Veteran denied experiencing syncope or near syncope, chest pain, or shortness of breath.  The examiner found no cardiovascular tenderness, and the heart was of regular rate and rhythm.  A Grade 2/6 systolic murmur of bicuspid aortic valve was noted.

Another private treatment record from January 2009 shows that the Veteran denied experiencing chest discomfort, significant dyspnea, or palpitations.  The Veteran remarked that he had not smoked in 15 years.  No pallor or cyanosis was found.  No carotid bruits were heard.  The heart rhythm was regular, and the first and second heart sounds were normal.  There was a 2/6 systolic ejection murmur at the left sternal border and a 2/6 diastolic decrescendo murmur at the left sternal border.  No gallops, clicks, rubs, pathological sounds, or thrills were present.  No cyanosis, clubbing, or edema was found.  

A private echocardiogram (ECG) taken in January 2009 revealed a mild concentric left ventricular hypertrophy.  The estimated ejection fraction was 60 percent.  The impression was concentric left ventricular hypertrophy with a normal left ventricular ejection fraction.

A VA treatment record from June 2009, a diastolic murmur was found in the aortic area.  The heart was of normal rate and rhythm.

On VA compensation and pension examination in May 2012, the examiner noted that the most recent ECG revealed moderate aortic regurgitation and mild left ventricle hypertrophy.  Left ventricle function was preserved with an ejection fraction of 55 percent.  The examiner wrote that the Veteran had no congestive heart failure, although the Veteran had previously had two episodes of atrial fibrillation with rapid ventricular response likely due to his aortic regurgitation.  The examiner determined that he Veteran had no symptoms at the present time attributable to his bicuspid aortic valve and aortic regurgitation.  Continuous medication was not required for control of the heart condition.  The Veteran had a history of intermittent atrial fibrillation which had resulted in no episodes in the prior 12 months.  The Veteran reported that he had previously visited the emergency room at various times for paroxysmal atrial fibrillation.  

On objective examination, no edema was found.  Peripheral pulses were normal.  Interview-based METs testing indicated that dyspnea and fatigue were experienced at a level of 7 to 10 METs.  Concerning the impact on the Veteran's ability to work, the examiner opined that the Veteran could not perform occupations that required greater than 7 to 10 METs.  After reviewing the Veteran's records, the examiner opined that the Veteran's left ventricular hypertrophy existed as of February 8, 2008.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial disability rating for aortic regurgitation with left ventricular hypertrophy greater than 30 percent.  The evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7.

As reviewed above, the medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In point of fact, the lowest ejection fraction percentage recorded throughout the period of appeal was 55 percent.  Further, the most recent VA examination dated May 2012 shows that the Veteran had an exercise capacity of greater than 7 to 10 METS based on interview-based METS test.  

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the scheduler criteria for valvular heart disease are predicated on medical findings not subjective symptoms and, here, the medical findings do not more nearly reflect the criteria for the next higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's aortic regurgitation with left ventricular hypertrophy.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019.

      C.  Extra-schedular Consideration/TDIU

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's aortic regurgitation with left ventricular hypertrophy disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's aortic regurgitation with left ventricular hypertrophy disorder.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his aortic regurgitation with left ventricular hypertrophy.  As discussed above, the rating criteria for aortic regurgitation with left ventricular hypertrophy account for dyspnea, fatigue, dizziness, and diminished workloads.  As such, it cannot be said that the available schedular ratings for the Veteran's aortic regurgitation with left ventricular hypertrophy disorder are inadequate.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected aortic regurgitation with left ventricular hypertrophy disorder, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Additionally, in reviewing the Veteran's appeal for a higher rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected aortic regurgitation with left ventricular hypertrophy.  For example, the May 2012 VA examination report indicates that the Veteran could perform in occupations that require less than 7 to 10 METs.  Notably, the evidence of record suggests that the Veteran has maintained gainful employment throughout the period of appeal.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for aortic regurgitation with left ventricular hypertrophy is denied.


REMAND

Upon a liberal reading of the documents, the Veteran disagreed with the effective dates for the award of service connection for aortic regurgitation and kidney stones in his October 2008 Notice of Disagreement and August 2009 Form 9.  Therefore, under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the matter of the effective dates for the award of service connection for aortic regurgitation and kidney stones.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


